UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* ScripsAmerica, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) (CUSIP Number) November 14, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page1of5 CUSIP No.811066109 13G 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only) Steve Urbanski 2. Check the Appropriate Box if a Member of a Group (See instructions) (a)¨ (b)¨ 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power 19,960,000 Shares 6.Shared Voting Power 0 Shares 7.Sole Dispositive Power 19,960,000 Shares 8.Shared Dispositive Power 0 Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares¨ Percent of Class Represented by Amount in Row (9) 38.4% Type of Reporting Person (See instructions) IN Page2of 5 Item1. (a) Name of Issuer: The name of the issuer to which this filing on Schedule 13G relates is ScripsAmerica, Inc. (the “Company”). (b) Address of Issuer’s Principal Executive Offices The principal executive offices of the Company are located at 77 McCullough Drive, Suite 7, New Castle, Delaware 19720. Item 2. (a) Name of Person Filing: This Statement is being filed bySteve Urbanski. (b) Address of Principal Business Office or, if none, Residence: The principal business office address of Steve Urbanski is 503 Summit Court, Virginia Beach, VA 23462. (c) Citizenship: Steve Urbanski is a citizen of the United States of America. (d) Title of Class of Securities: The class of equity securities of the Company to which this filing on Schedule 13G relates is Common Stock, $.001 par value per share (the “Common Stock”). (e) CUSIP Number: The CUSIP number of the Company’s Common Stock is 811066109. Item3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(ii)(G); Page 3of 5 (h) ¨
